In a negligence action to recover damages for the loss of the use of a truck, defendant Dancose appeals from an order of the Supreme Court, Dutchess County, entered October 22, 1975, which, inter alia, granted plaintiff’s motion for summary judgment as against him. Order reversed, with $50 costs and disbursements, and motion denied. In our opinion, the questions of negligence and contributory negligence present triable issues of fact which may not be determined on a motion for summary judgment. Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.